Citation Nr: 1034514	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether the severance of service connection for degenerative 
disc disease of the lumbar spine, as of April 1, 2008, was 
proper.

2.  Whether the termination of the Veteran's total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) as of April 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to October 
1966. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which severed service connection for degenerative 
disc disease of the lumbar spine and terminated entitlement to a 
TDIU, effective April 1, 2008.  A timely appeal was noted with 
respect to that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on June 8, 2010.  A copy of 
the hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  The evidence of record does not establish that the award of 
service connection for degenerative disc disease of the lumbar 
spine was clearly and unmistakably erroneous.

2.  The evidence of record does not establish that the award of a 
total disability rating based on individual unemployability 
(TDIU) was clearly and unmistakably erroneous.





CONCLUSIONS OF LAW

1.  The severance of service connection for degenerative disc 
disease of the lumbar spine was improper.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d) (2009).

2.  The discontinuance of the award of a TDIU was improper.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.105(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, if any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Legal Criteria

VA has specific regulatory provisions governing severing service 
connection awards.  The provisions of 38 C.F.R. § 3.105 direct, 
in pertinent part, that:

(d)	Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence 
establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions 
of § 3.114 are for application.)  A change in 
diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or 
other proper medical authority certifies that, in the 
light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly 
erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating 
proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of 
the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that 
service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that 
period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of 
the final rating action expires.

In order to sever a grant of service connection, VA must 
demonstrate that the grant was the result of a clear and 
unmistakable error (CUE) and that VA has followed the applicable 
procedural safeguards.  Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to have 
an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998).



Analysis

The Veteran seeks restoration of service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected right great toe fracture with 
traumatic arthritis and fusion, and restoration of entitlement to 
a TDIU.

In June 2001, the Veteran filed a claim for service connection 
for degenerative disc disease of the lumbar spine as secondary to 
his service-connected residuals of a right great toe fracture.  
Specifically, the Veteran alleged that an altered gait caused by 
an arthrodesis of the right first metatarsophalangeal joint with 
internal fixation resulted in degenerative disc disease of the 
lumbar spine.  Evidence supporting the Veteran's claim included a 
March 1998 document from a VA podiatrist, Dr. Reddish, who 
indicated the Veteran "will have an altered gait as a result of 
a fusion of the big toe joint - this gait change may alter ... low 
back function - he already has [degenerative joint disease] of 
his back."  In February 2001, the Veteran was treated by Dr. 
Reddish for "an increase in back pain since the foot surgery."  
Dr. Reddish noted that the Veteran had an altered gait which 
resulted in a "transfer biomechanical dysfunction."  On this 
basis, the RO granted service connection for degenerative disc 
disease of the lumbar spine, as secondary to service-connected 
residuals of a right great toe fracture with arthritis and 
fusion, and assigned a 40 percent disability evaluation.  

The Veteran received a VA examination of his spine in July 2006, 
during which he reported that he had injured his back due to an 
altered gait caused by the arthrodesis and fixation of his right 
first metatarsophalangeal joint.  The examiner, however, found 
that a "change in gait of fractured toe would not be a causal 
agent in degenerative disc disease or herniated nucleus 
pulposus."  No rationale was offered for the examiner's opinion.  
In December 2006, the RO proposed to sever service connection for 
degenerative disc disease based on the findings of the July 2006 
VA examination and to terminate entitlement to a TDIU, since 
severance of service connection for degenerative disc disease 
would result in a failure to meet the schedular requirements for 
TDIU.  

A second VA medical opinion was received in November 2007.  After 
reviewing all of the medical evidence of record, the reviewing 
physician came to the conclusion that the Veteran's degenerative 
disc disease of the lumbar spine was not caused by, or the result 
of, his service-connected right great toe disorder.  
Specifically, the physician noted that no medical literature 
"supports the contention that great toe fracture causes 
degenerative disc disease of the lumbar spine" and that "simple 
mechanical stimulations of functional vertebral segments cannot 
cause a disk herniation."  The examiner further stated that 
"direct mechanical stimulation of the disk tissue or cell 
generates complex metabolic and cellular responses that lead to 
qualitative and quantitative modulation of disk matrix proteins.  
Thus, it is becoming increasingly likely that physical and 
metabolic factors act in concert to produce disk herniation."   

By rating decision dated January 2008, the RO severed service 
connection for degenerative disc disease of the lumbar spine and 
terminated entitlement to a TDIU, effective April 1, 2008.

In October 2008, the RO sought a medical opinion on the question 
of whether the Veteran's service-connected residuals of a right 
great toe fracture had aggravated the Veteran's degenerative disc 
disease beyond that which would be expected due to the natural 
progress of the disorder.  An opinion was received later that 
month, with the examiner finding that the initial limping the 
Veteran displayed immediately following his arthrodesis was 
"likely a temporary aggravation"; however, "[a]fter recovery, 
the condition should not continue to cause permanent back 
strain."  Moreover, "[t]he changes noticed on his lumbar films 
are on a most likely than not basis the result of the natural 
arthritic aging process."  

Overall, the Board finds that there is strong evidence in this 
case that the Veteran's degenerative disc disease may be the 
result of factors other than the altered gait caused by his 
service-connected residuals of a right great toe fracture.  
However, the Board must note that the clear and unmistakable 
standard has been described as a "formidable" burden of proof 
and "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 
Vet. App. 254, 258 (1999).  VA can only sever an award of service 
connection based upon a change in diagnosis "if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is clearly 
erroneous."  38 C.F.R. § 3.105(d).

The Board finds that the July 2006 VA examination report is of 
little probative value here, as the examiner offered no rationale 
for his conclusion.  Moreover, the November 2007 and October 2008 
VA opinions essentially conclude that it is "more likely than 
not" that the Veteran's degenerative disc disease is not the 
result of or aggravated by any altered gait caused by his 
service-connected residuals of a right great toe fracture.  The 
November 2007 examiner concluded that it was "increasingly 
likely that physical and metabolic factors act in concert to 
produce disc herniation," and the October 2008 examiner 
indicated that the Veteran's right great toe disorder "should 
not ... cause permanent back strain" and that it was "most 
likely" that his degenerative disc disease was the result of 
aging.  Neither of these opinions certifies that the initial 
diagnosis of degenerative disc disease was clearly erroneous, 
however, nor do they clearly state that it is undebatable that 
the Veteran's degenerative disc disease is not the result of or 
aggravated by any altered gait caused by his service-connected 
right great toe fracture.  In the context of a record containing 
competent medical evidence that the Veteran's back pain is due to 
"biomechanical transfer dysfunction" caused by altered gain, 
the VA opinions expressed in terms of the preponderance of the 
evidence standard are simply not compatible with the standard of 
proof required to sever an award of service connection.  Put 
another way, the VA medical opinions of record do not compel the 
conclusion, to which reasonable minds could not differ, that the 
results would be manifestly different but for the error.  The 
medical opinions also fail to show a change in diagnosis.  Thus, 
the Board finds that VA has not met the high evidentiary burden 
of showing CUE in the initial grant of service connection; the 
severance of service connection for degenerative disc disease of 
the lumbar spine was improper.

As entitlement to a TDIU was terminated on the sole basis that 
entitlement to service connection for degenerative disc disease 
of the lumbar spine was severed, and this decision restores 
entitlement to service connection for degenerative disc disease 
of the lumbar spine, entitlement to a TDIU is also restored.


ORDER

Severance of service connection for degenerative disc disease of 
the lumbar spine, as of April 1, 2008, was improper, and the 
appeal for restoration of service connection is granted.

Termination of entitlement to a TDIU, as of April 1, 2008, was 
improper, and the appeal for restoration of a TDIU is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


